2019 WI 88

                  SUPREME COURT          OF     WISCONSIN
CASE NO.:               2019AP1207-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Elizabeth Farrell, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                        v.

                        Elizabeth Farrell,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST FARRELL

OPINION FILED:          September 10, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2019 WI 88
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.     2019AP1207-D


STATE OF WISCONSIN                             :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Elizabeth Farrell, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
            Complainant,                                         SEP 10, 2019
v.                                                                  Sheila T. Reiff
                                                                 Clerk of Supreme Court
Elizabeth Farrell,

            Respondent.




       ATTORNEY    disciplinary        proceeding.         Attorney         publicly
reprimanded.


       ¶1   PER   CURIAM.      The Office of Lawyer Regulation (OLR)
and Attorney Elizabeth Farrell have filed a stipulation pursuant
to    Supreme   Court   Rule   (SCR)   22.12   that      Attorney       Farrell      be
publicly reprimanded, as discipline reciprocal to that imposed

by the Supreme Court of the State of Oregon.                         Because this
matter was resolved without the need to appoint a referee, we do
not impose any costs upon Attorney Farrell.
       ¶2   Attorney    Farrell   was    admitted       to    practice       law     in
Wisconsin in 1999.          She was admitted to practice law in the
                                                                           No.     2019AP1207-D



state of Oregon in 2001.                  According to the stipulation, Attorney
Farrell's most recent professional address was in the state of
Oregon.
       ¶3      Attorney Farrell's Wisconsin law license was suspended
in    2009   for     failure         to   pay     state    bar     dues   and    comply   with
signing the trust account certificate on her dues statement.
Her Wisconsin law license remains suspended.
       ¶4      On May 17, 2019, the Supreme Court of the State of
Oregon publicly reprimanded Attorney Farrell upon a finding that
she    failed       to   take    necessary         steps     to    protect      her   client's
interests upon termination of representation.                             Attorney Farrell
failed to notify the OLR of the Oregon public reprimand within

20 days of its effective date.                        According to the stipulation,
Attorney Farrell did not realize she was required to notify the
OLR of the public reprimand, and she had been under the belief
that her Wisconsin law license was inactive.
       ¶5      On    July       3,    2019,       the      OLR    filed    a     disciplinary
complaint alleging that Attorney Farrell should be subject to

reciprocal discipline due to the public reprimand imposed by the
Supreme Court of the State of Oregon.1                           The parties' stipulation
was    filed    on       July   30,       2019.       In    the    stipulation,       Attorney
Farrell agreed that the facts alleged in the OLR's complaint
supported the imposition of a public reprimand as reciprocal
discipline.

       1
       On July 23, 2019, the OLR filed an amended complaint which
made ministerial changes to an exhibit.


                                                  2
                                                                   No.    2019AP1207-D



       ¶6   Under      SCR    22.22(3),       this     court    shall    impose     the
identical discipline imposed in another jurisdiction, unless one
or more of three exceptions apply.                In her stipulation with the
OLR,   Attorney     Farrell    states     she    does    not    claim    any   of   the
exceptions in SCR 22.22(3).             She agrees that this court should
impose a public reprimand as sought by the OLR.
       ¶7   Attorney Farrell further states that the stipulation
was not the result of plea bargaining, that she understands the
misconduct allegations against her and her right to contest the
matter, and that she is aware of the potential ramifications of
the stipulated level of discipline.                   She acknowledges her right
to consult with counsel.          She asserts that she is entering into

the stipulation knowingly and voluntarily, and that her entry
into the stipulation represents her decision not to contest the
misconduct allegations or the level of discipline sought by the
OLR.
       ¶8   Having reviewed the matter, we accept the stipulation
and impose a public reprimand, as discipline reciprocal to that

imposed by the Supreme Court of the State of Oregon.                           Because
this matter has been resolved through a stipulation without the
need   to   appoint     a    referee   and      the    OLR   has   not   sought     the
imposition of costs, we do not impose costs in this matter.
       ¶9   IT    IS    ORDERED    that       Elizabeth        Farrell    is   hereby
publicly reprimanded.




                                          3
    No.   2019AP1207-D




1